DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to Applicant's response filed on 2/9/2022.

Allowable Subject Matter

Claims 1-7, 9, 11, 13-16, 20, 23-24, 28, 30-32 are allowed.

Examiner’s Statement for Reasons for Allowance

The following is an Examiner’s statement of reasons for allowance: After further consideration, it is noted that the prior art does not teach all the features of the claimed invention.

Applicant’s amendments and prior arguments clarify that the invention is directed towards displaying a plurality of selectable actions using input on a generated icon.  The examiner has found no prior art which teaches the required features claimed.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Adderton  (US Patent Application 2013/0346919) – teaches a system and method for automatically organizing a user interface.
Escobedo et al. (US Patent Application US 2014/0068516A1) – teaches a method for providing expanded icon functionality includes displaying a primary icon using a display device.
Thorsander et al. (US Patent Application US2013/0227490 A1) – teaches a computer-implemented method, at an electronic device having a display and a means for receiving user input, comprises: when the graphical user interface of the application displays a number of items and the device receives user input, displaying in relation to a selected first item a graphical user interface element, the graphical user interface element being movable in response to user input to select one or more additional items adjacent the first item.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG H KIM whose telephone number is (571)270-5285.  The examiner can normally be reached on M-F 9am-6pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SANG H KIM/Primary Examiner, Art Unit 2176